Citation Nr: 0709114	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  00-20 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran's surviving spouse
ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died in March 1995 and his surviving spouse 
is the appellant.  

2.  The veteran's cause of death was cerebrovascular ischemia 
and the conditions leading to the immediate cause of death 
were persistent hypotension and acute respiratory failure.   

3.  The veteran did not manifest cardiovascular-renal disease 
to a compensable degree within one year after discharge from 
service.   

4.  The veteran did not incur ischemia, hypotension, or an 
acute respiratory disease  during service.  

5.  At the time of his death, the veteran had been granted 
service connection for chronic rhinitis (rated as 
noncompensable from June 1968), for peripheral neuropathy of 
the left axillary nerve (rated at 40 percent from 
August 1997), for bilateral hearing loss (rated at 30 percent 
from October 1997), and for the dislocation of the left 
shoulder with atrophy of the left deltoid (rated at 30 
percent from August 1997).  

6.  None of the veteran's service-connected disabilities were 
the principal cause of the veteran's death or are 
etiologically related to the principal cause of death.  

7.  None of the veteran's service-connected disabilities 
contributed substantially or combined to cause the veteran's 
death.  


CONCLUSION OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).  

2.  The appellant is not entitled to Chapter 35 Dependents' 
Educational Assistance benefits.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1310, 3501, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.807 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

When any veteran dies from a service-connected or compensable 
disability, VA will pay dependency and indemnity compensation 
to such veteran's surviving spouse.  See 38 U.S.C.A. § 1310.  
In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, a 
determination must be made whether service connection should 
have been granted.  Generally, service connection is granted 
for a disability resulting from a disease contracted while in 
active duty in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Accordingly, the initial inquiry is 
to determine whether the fatal disorder had been incurred in 
service.  See 38 C.F.R. § 3.312.

Certain disabilities that are manifested within a specified 
time period after discharge are statutorily presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Since cerebrovascular ischemia and 
hypotension are included in cardiovascular-renal disease, 
they are presumed to have been incurred during service if 
cardiovascular disease is manifested to a compensable degree 
within one year following separation from service.  See 38 
C.F.R. §§ 3.307(a)(3) (establishing the time period after 
service); 3.309(a) (identifying cardiovascular-renal disease 
as one of the diseases entitled to a presumption).  Since the 
record contains no medical evidence that establishes the 
existence of any cardiovascular disease during the year 
following service, that presumption is not applicable here.  
The appellant must establish service connection on the basis 
of all the evidence.  

The veteran's cause of death was cerebrovascular ischemia and 
the conditions leading to the immediate cause of death were 
persistent hypotension and acute respiratory failure.  There 
is no evidence of those medical conditions during service.  
The veteran never complained of, nor was he treated for, any 
ischemia, hypotension, or acute respiratory problems during 
service.   Neither his retirement physical examination report 
nor his retirement report of medical history contain any 
notes about the existence of those conditions at the time of 
retirement.  And no medical professional has provided an 
opinion that the cause of the veteran's death was related to 
any disease, injury, or event during active service.  Thus, 
the veteran's fatal disorder was not contracted during 
service and direct service connection for the cause of death 
is not warranted.   

An alternative method of establishing service connection for 
the cause of death is to show that a service-connected 
disability was the principal or a contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death-e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or those not materially affecting a vital organ 
(e.g., those disabilities affecting muscular or skeletal 
functions), are not held to have contributed to a death that 
is primarily due to unrelated disability.  In the same 
category there would be included service-connected disease or 
injuries of any evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions. 38 C.F.R. 
§ 3.312(c)(2).  

At the time of his death, the veteran had been granted 
service connection for chronic rhinitis (rated as 
noncompensable from June 1968), for peripheral neuropathy of 
the left axillary nerve (rated at 40 percent from 
August 1997), for bilateral hearing loss (rated at 30 percent 
from October 1997) and for the dislocation of the left 
shoulder with atrophy of the left deltoid (rated at 30 
percent from August 1997).   There is no evidence in the 
record to show that these disabilities were the principal 
cause of the veteran's death.  None of the service-connected 
disabilities was listed on the death certificate or discussed 
in the records of the veteran's terminal hospital stay.  
There is no medical evidence to show that any of the service-
connected disabilities is etiologically related to 
cerebrovascular ischemia, persistent hypotension, or the 
acute respiratory failure.  

To be sure, the veteran's chronic rhinitis was a disease of 
the respiratory system.  But the record shows that the 
veteran's rhinitis was never significantly disabling.  Even 
at the time service connection was granted in 1968, the 
veteran's X-rays showed normal paranasal sinuses, but since 
there was evidence of purulent secretion in the left middle 
meatus at the October 1968 examination, the RO granted 
service connection and assigned a noncompensable rating.  The 
evidence does not indicate that the rhinitis worsened over 
the years.  To the contrary, rhinitis is not even addressed 
in any medical treatment records.  Accordingly, none of the 
veteran's service-connected disabilities were the principal 
cause of the veteran's death.  

Nor did the veteran's service-connected disabilities 
contribute substantially, or combine to cause death.  The 
record contains no medical evidence of a causal connection 
between any service-connected disability and the veteran's 
cause of death.  The appellant claims that the veteran's 
peripheral neuropathy of the left axillary nerve and the 
atrophy of his left deltoid made it more difficult for him to 
breathe and thus contributed substantially to the veteran's 
acute respiratory failure, an underlying cause of the 
veteran's death.  But nothing in the veteran's medical 
treatment records ever links any of the veteran's service-
connected disabilities to respiratory problems.  The veteran 
was often treated for chronic obstructive pulmonary disease 
(which was not service-connected) but none of those treatment 
records discuss the impact of his service-connected 
disabilities on his respiratory condition.  Similarly, the 
veteran's occupational and physical therapy records are 
silent as to any exercises, medication, or treatment to 
improve the veteran's breathing because of his service-
connected disabilities.  Nor did the veteran, his wife, or 
daughter discuss such a relationship at the February 2000 
physical therapy consult.  Rather, they inquired about 
physical therapy for the purpose of improving the veteran's 
ability to perform self-care activities.  

The only evidence to provide a connection between the 
veteran's service-connected disabilities and the veteran's 
cause of death is the appellant's opinion.  As a lay person, 
however, she is not competent to make medical judgments.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1994).  The benefit 
of the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§ 3.102 does not help the appellant here.  While that 
doctrine requires all reasonable doubt to be resolved in 
favor of the claimant, given that the only evidence to 
support service connection for the veteran's cause of death 
is a lay person's medical opinion, there is no reasonable 
doubt to resolve.    

Chapter 35 education benefits

The surviving spouse of a veteran is eligible for education 
benefits under Chapter 35 of Title 38 where the veteran 
(1) was discharged from service under other than dishonorable 
conditions, and (2) had a permanent total service connected 
disability in existence at the date of the veteran's death, 
or died as a result of a service connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).  In this case, the 
first requirement is met because the veteran had an honorable 
discharge.  But the veteran had no permanent, total service-
connected disability at the time of his death.  Nor, as 
decided above, was the cause of the veteran's death  service-
connected.  Accordingly, the appellant has not met the 
conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and the 
appellant is not entitled to the benefit.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable August 2000 RO decision that is 
the basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.   

The RO's March 2002 letter describing the evidence needed to 
support the appellant's claim described the evidence 
necessary to substantiate a claim for service connection for 
cause of death, identified what evidence VA was collecting, 
requested the appellant to send in particular documents and 
information, identified what evidence might be helpful in 
establishing her claim, and asked the appellant to send VA 
the information about evidence or the evidence itself.  That 
letter did not explicitly invite the appellant to send VA 
whatever evidence she had in her possession pertaining to her 
claim and it did not address what evidence was necessary with 
respect to the effective date of an award for service 
connection.  

Neither the veteran nor her representative have raised any 
notice errors on appeal.   And since the appellant had a 
meaningful opportunity to participate in the adjudication 
process, she was not prejudiced by those errors.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  Although the appellant was not explicitly 
invited to submit evidence, the March 2002 letter made clear 
what evidence was needed and that the appellant could submit 
evidence.  In addition, the September 2003 remand advised her 
that she had the right to submit additional evidence and 
argument on the matters remanded by the Board.  She did 
thereafter submit medical treatment records to VA.  The 
appellant was thus not harmed by the incomplete notice in the 
March 2002 letter.  

Nor was she harmed by the delay in notifying her of the 
evidence needed to establish the effective date for an award 
of service connection.  The October 2006 supplemental 
statement of the case contained an explanation of how that 
date is determined.  But since service connection for the 
cause of death was denied, that issue became moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the veteran by obtaining 
the VA treatment records identified by the appellant, and by 
providing her with an opportunity to provide sworn testimony 
before the undersigned member of the Board.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependents' Educational Assistance benefits are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


